Exhibit 10.16

 

THE EXERCISE OF AN OPTION OR THE SALE OF SHARES ACQUIRED UNDER AN OPTION MAY
RESULT IN SIGNIFICANT TAX CONSEQUENCES TO OPTIONEE. OPTIONEE SHOULD SEEK
INDEPENDENT TAX AND LEGAL ADVICE BEFORE EXERCISING AN OPTION OR SELLING SHARES.
THE COMPANY ASSUMES NO RESPONSIBILITY FOR ADVISING OPTIONEE REGARDING TAX ISSUES
RELATING TO THE OPTION, OR SHARES ACQUIRED THEREUNDER, OR FOR ANY TAX LIABILITY
INCURRED BY OPTIONEE IN CONNECTION THEREWITH.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

2005 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION

AWARD AGREEMENT

 

THIS INCENTIVE STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made and
entered into as of the      day of             , 200  , by and between Accentia
Biopharmaceuticals, Inc., a Florida corporation (the “Company”), and
(“Optionee”), with reference to the following facts:

 

A. WHEREAS, Optionee is currently an employee of the Company or of a subsidiary
of the Company (a “Subsidiary”);

 

B. WHEREAS, the Company desires to provide Optionee, and Optionee desires to
accept, an option to purchase shares of the Company’s common stock (“Stock”);
and

 

C. WHEREAS, any option to be granted to Optionee pursuant to this Agreement is
being granted in connection with, and the terms of this Agreement are expressly
subject to the terms of, the Company’s 2005 Equity Incentive Plan (the “Plan”),
a copy of which is attached hereto as Exhibit ”A” and incorporated herein by
this reference.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
terms and conditions set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1. Certain Defined Terms. To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
Plan.

 

2. Option Granted. The Company hereby grants to Optionee an option (the
“Option”) to purchase              shares (the “Shares”) of Stock of the Company
at an exercise price of $              per Share (the “Purchase Price”). The
Option granted pursuant to this Section 2 is intended to be an Incentive Stock
Option.

 

To the extent that the aggregate Fair Market Value of Stock (as determined on
the date of the Option grant) that may be purchased by Optionee for the first
time during any calendar year pursuant Incentive Stock Options granted under the
Plan or any other plan of the Company or its Subsidiaries exceeds $100,000, then
the excess of such option shall be treated as a nonqualified stock option. This
limitation shall be applied by taking options into account in the order in which
they were granted.

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement



--------------------------------------------------------------------------------

3. Time of Exercise of the Option. The Option shall become exercisable by
Optionee, as follows:

 

(a) (1/3 of total) shares on (1st anniversary date);

 

(b) (1/3 of total ) additional shares on (2nd Anniversary date); and

 

(c) (1/3 of total ) additional shares on (3rd anniversary date).

 

Subject to the foregoing, the Option shall be exercisable until termination of
the Option as provided in Section 7 below and in the Plan. However,
notwithstanding the provisions of Sections 7.1, 7.2, and 7.3 of this Agreement,
the Option will cease vesting as of the date of the death, disability, or
termination of Optionee’s employment with the Company or a Subsidiary, and the
Option will thereafter (until the termination of the Option pursuant to
Section 7 below) represent the right to purchase only the number of shares as to
which the Option was exercisable as of the date of such death, disability, or
termination of employment.

 

4. Merger and Consolidation; Dissolution.

 

4.1 In the event the Company and/or the shareholders of the Company shall at any
time propose to merge into, consolidate with, or sell or otherwise transfer all
or substantially all of the Company’s stock or assets to, any other person or
entity (a “Transaction”), and provision is not made pursuant to the terms of the
Transaction for the assumption by the surviving, resulting or acquiring person
or entity of the Option, or for the substitution of a new option for the Option,
the Administrator shall cause written notice of the proposed Transaction to be
given to Optionee not less than twenty (20) days prior to the anticipated
effective date of the proposed Transaction. The Option shall accelerate and be
exercisable until ten (10) days before the anticipated effective date specified
in the notice from the Administrator. Optionee, by so notifying the Company in
writing, may condition the exercise of the Option upon, and provide that each
exercise of the Option shall become effective at the time of, but immediately
before, the consummation of the Transaction, in which event Optionee need not
make payment for the Shares to be purchased upon exercise of the Option until
five (5) days after written notice by the Company to Optionee that the
Transaction has been consummated; provided, however, Optionee shall not be
entitled to receive any certificates evidencing his or her ownership of the
Shares obtained pursuant to exercise of the Option until Optionee shall make
full payment for the Shares being so purchased.

 

If the Transaction is consummated, any portion of the Option remaining
unexercised on the Transaction date specified in the notice to Optionee by the
Administrator shall terminate on the date such Transaction is consummated. If
the Transaction is abandoned, Shares subject to any unexercised portion of the
Option shall, continue to be available for purchase in accordance with the terms
of the Plan and this Agreement.

 

4.2 In the event the Company and/or the shareholders of the Company shall at any
time propose to enter into a Transaction, and provision is made pursuant to the
terms of the Transaction for the assumption by the surviving, resulting or
acquiring person or entity of the Option, or for the substitution of a new
option for the Option, on substantially equivalent

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

2



--------------------------------------------------------------------------------

economic terms, then, following the consummation of the Transaction, the
exercise of the Option by Optionee shall apply to the shares of common stock of
the surviving, resulting or acquiring corporation in the Transaction.

 

4.3 Notwithstanding anything contained herein, the Option shall terminate on the
dissolution or liquidation of the Company.

 

5. Method of Exercise.

 

5.1 In General. The Option shall be exercised by Optionee by written notice
delivered to the Company at its principal executive office, stating the number
of Shares with respect to which the Option is being exercised and any notice of
exercise shall be accompanied by the following: (i) an executed copy of the
Exercise Notice attached hereto as Exhibit “B” and incorporated herein by this
reference; and (ii) full payment of the Purchase Price for the number of Shares
with respect to which the Option is so exercised, in any of the forms set forth
in Section 5.2 below.

 

5.2 Payment. Upon exercise of the Option, payment of the Purchase Price for the
number of Shares with respect to which the Option is so exercised may be in any
of the following forms: (i) certified or cashier’s check; (ii) if specifically
permitted by the Administrator, shares of the Company’s common stock whose fair
market value is at least equal to the aggregate Purchase Price for the exercise
of the portion of the Option so exercised, which shares of the Company’s common
stock have been held by Optionee for at least six (6) months prior to the date
of exercise of the Option; provided, however, payment of the exercise price for
any Incentive Stock Option may not be by “statutory option stock” (as defined in
Section 424(c)(3)(B) of the Code) unless the applicable holding period
requirements specified in Section 424(c)(3)(A)(ii) for the statutory option
stock have been met; (iii) to the extent permitted by the Administrator, any
combination of such items; or (iv) such other consideration as the Administrator
may approve, so long as the Fair Market Value of such consideration, as
determined by the Administrator in its reasonable discretion, is no less than
the Purchase Price due.

 

5.3 “Same Day” Net Exercise. In lieu of the payment methods set forth in
Section 5.2 above and if permitted by the Administrator, at any time: (i) that
the Company’s common stock is listed on a national stock exchange or quoted on
the Nasdaq Stock Market (“Nasdaq”) or other automatic quotation system; and
(ii) when permitted by law and applicable regulations (including the Nasdaq and
National Association of Securities Dealers (“NASD”) rules), Optionee may pay the
Purchase Price though a “same day sale” commitment from Optionee (and, if
applicable, a broker-dealer that is a member of the NASD (a “NASD Dealer”)),
whereby Optionee irrevocably elects to exercise the Option and to sell a
sufficient portion of the Shares so purchased to pay the Purchase Price, and
Optionee (or, if applicable, the NASD Dealer) commits upon sale (or, in the case
of the NASD Dealer, upon receipt) of such Shares to forward the Purchase Price
directly to the Company.

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

3



--------------------------------------------------------------------------------

6. Capital Adjustments.

 

6.1 The existence of the Option shall not affect in any way the right or power
of the Company or its shareholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company with or
into another person or entity or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the common stock or the rights
thereof, or the issuance of any securities convertible into common stock or of
any rights, options, or warrants to purchase common stock, or the dissolution or
liquidation of the Company, any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceedings of the Company,
whether of a similar character or otherwise.

 

6.2 The Shares with respect to which the Option is granted are shares of the
common stock of the Company as presently constituted, but if and whenever, prior
to the delivery by the Company of all the Shares with respect to which this
Option is granted, the Company shall effect a subdivision or consolidation of
shares of common stock or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of common stock
without receiving compensation therefore in money, services, or property, the
remaining Shares subject to the Option shall: (i) in the event of an increase in
the number of outstanding shares of common stock of the Company, be
proportionately increased, and the cash consideration payable per Share shall be
proportionately reduced; or (ii) in the event of a reduction in the number of
outstanding shares of common stock of the Company, be proportionately reduced,
and the cash consideration payable per Share shall be proportionately increased.

 

7. Termination of the Option. The Option shall terminate on the earliest of the
following dates:

 

7.1 The expiration of three (3) months from the date of termination of the
Optionee’s employment with Company or a Subsidiary (as applicable), except for a
termination pursuant to Section 7.2, 7.3, 7.4, or 7.5 of this Agreement;

 

7.2 The expiration of twelve (12) months from the date of termination of the
Optionee’s employment due to Optionee’s disability (with “disability” being
determined by the Administrator in accordance with Section 22(e)(3) of the
Code);

 

7.3 The expiration of twelve (12) months from the date of the Optionee’s death,
provided that Optionee’s death occurred no later than three (3) months from the
date of termination of Optionee’s employment with Company or a Subsidiary;

 

7.4 Immediately upon the occurrence of an Event of Cause, as defined below; or

 

7.5 At 5:00 p.m. (Eastern time) on the day that is the tenth (10th) anniversary
of the grant date of the Option (or the fifth (5th) anniversary if Optionee owns
more than 10% of the voting power of the Company), except where earlier
termination is required under the Plan.

 

Upon the termination of the Option, Optionee’s right to exercise any portion of
this Option (including any portion that has become vested pursuant to Section 3
of this Agreement) shall automatically and immediately terminate. For purposes
of this Agreement, the term “Event

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

4



--------------------------------------------------------------------------------

of Cause” shall mean any of the following: (i) any breach by Optionee under any
agreement between the Optionee and the Company (or any Subsidiary of the
Company), including without limitation under any employment agreement,
confidentiality agreement, noncompetition agreement, or nonsolicitation
agreement; (ii) any violation or breach by the Optionee of any policy, code of
conduct, or directive of the Company or any Subsidiary, including without
limitation any policy relating to trading in the Company’s stock and handling
confidential information; or (iii) Optionee is convicted, pleads guilty, or
pleads no contest to any legal or regulatory violation that constitutes a
felony, that involves the Company or its assets, or that results in a fine or
penalty to the Company. The Administrator will have the sole and absolute
discretion to determine whether an “Event of Cause” has occurred.

 

8. No Rights as a Shareholder. Optionee will not be deemed to be a holder of any
shares of common stock pursuant to the exercise of the Option until he/she pays
the Purchase Price, in full, and Optionee shall have no rights as a shareholder
in the Company unless and until such time. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date the
Purchase Price is paid in full.

 

9. Lock-Up Period. Optionee hereby agrees that, if so requested by the Company
or any representative of the Company’s underwriters in connection with any
registration of the offering of any securities of the Company under the
Securities Act of 1933, as amended (the “Securities Act”), Optionee shall not
sell or otherwise transfer any Shares or other securities of the Company during
the 180-day period (or such other period as may be requested in writing by any
representative of the Company’s underwriters and agreed to in writing by the
Company) (the “Market Standoff Period”) following the effective date of a
registration statement of the Company filed under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period.

 

10. Restrictions on Transfer and Exercise of Option.

 

10.1 The Option shall not be assignable or transferable by the Optionee other
than by will or by the laws of descent and distribution except that the Optionee
may, with the consent of the Administrator, transfer, without consideration,
Options that do not constitute Incentive Stock Options to the Optionee’s
children, stepchildren, grandchildren, parent(s), stepparent(s), grandparent(s),
spouse, sibling(s), mother-in-law, father-in-law, son(s)-in-law,
daughter(s)-in-law, brother(s)-in-law or sister(s)-in-law, and to person’s with
whom the Optionee has an adoptive relationship, (or to one or more trusts for
the benefit of any such family members or to one or more partnerships in which
any such family members are the only partners).

 

10.2 During Optionee’s lifetime, the Option shall be exercisable only by
Optionee. In the event of Optionee’s death during employment or during the three
(3) month period after termination of employment described in Section 7.1 above,
Optionee’s personal representative(s) may exercise any portion of the Option
that remain unexercised at the time of Optionee’s death, provided that any such
exercise must in any event be made, if at all, (a) during the period within
twelve (12) months after termination of Optionee’s employment, and (b) before
the Option termination date specified in Section 7.4 above.

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

5



--------------------------------------------------------------------------------

11. Sale or Other Disposition. Optionee understands that, under current law,
beneficial tax treatment resulting from the exercise of this Option will be
available only if certain requirements of the Code are satisfied, including
without limitation, the requirement that no disposition of Shares acquired
pursuant to exercise of the Option be made within two (2) years from the grant
date or within one (1) year after the transfer of Shares to Optionee. If
Optionee at any time contemplates the disposition (whether by sale, gift,
exchange, or other form of transfer) of any such Shares, Optionee will first
notify the Company in writing of such proposed disposition and cooperate with
the Company in complying with all applicable requirements of law, which, in the
judgment of the Company, must be satisfied prior to such disposition. In
addition to the foregoing, Optionee hereby agrees that before Optionee disposes
(whether by sale, exchange, gift, or otherwise) of any Shares acquired by
exercise of this Option within two (2) years of the grant date or within one
(1) year after the transfer of such Shares to Optionee upon exercise of this
Option, Optionee shall promptly notify the Company in writing of the date and
terms of the proposed disposition and shall provide such other information
regarding the Option as the Company may reasonably require immediately before
such disposition. Said written notice shall state the date of such proposed
disposition, and the type and amount of the consideration to be received for
such Share or Shares by Optionee in connection therewith. In the event of any
such disposition, the Company shall have the right to require Optionee to
immediately pay the Company the amount of taxes (if any) which the Company is
required to withhold under Federal, state and/or local law as a result of the
granting or exercise of the Option and the disposition of the Shares.

 

12. Withholding. At the time of exercise, Optionee shall pay to the Company such
amount as the Company deems necessary to satisfy its obligation to withhold
Federal, state or local income or other taxes incurred by reason of the exercise
of the Option or the transfer of the Shares, by tendering to the Company a check
in the amount of such withholding or, if allowed in the sole discretion of the
Administrator, by electing to: (i) have withheld upon exercise no more than the
number of the Shares having a fair market value equal to the minimum amount
required to satisfy the Company’s tax withholding obligations; or (ii) have
withheld from any compensation due to Optionee from the Company the minimum
amount required to satisfy the Company’s tax withholding obligations.

 

13. No Rights to Continued Employment. Notwithstanding the provisions contained
in this Agreement or the Plan, nothing contained in this Agreement shall provide
Optionee with any right to continued employment, nor shall anything in this
Agreement in any way interfere with the right of Company or a Subsidiary, as the
case may be, to terminate Optionee’s employment or increase or decrease
Optionee’s compensation. Nothing contained in this Agreement or the Plan shall
affect the other contractual rights of Optionee.

 

14. Miscellaneous.

 

14.1 Notices. Any and all notices which are required or permitted to be given by
any one party to the other hereunder shall be given in writing, sent by
registered or certified mail, electronic communications (including e-mail or
facsimile) followed by a confirmation letter sent by registered or certified
mail, postage prepaid, return receipt requested, or delivered by hand or
messenger service, with the charges therefore prepaid, addressed to such party
as follows:

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

6



--------------------------------------------------------------------------------

Notices to the Company:  

Accentia Biopharmaceuticals, Inc.

Attention: General Counsel

324 South Hyde Park Ave., Suite 350

Tampa, Florida 33606

Fax: 813.258.6912

    Notices to Optionee:        

 

or to such other address as the parties shall from time to time give notice of
in accordance with this Section 14.1. Notices sent in accordance with this
Section shall be deemed effective on the date of dispatch, and an affidavit of
mailing or dispatch, executed under penalty of perjury, shall be deemed
presumptive evidence of the date of dispatch.

 

14.2 Entire Agreement and Modifications. This Agreement, including any and all
exhibits hereto, and the agreements expressly referred to herein, including,
without limitation, the Plan, constitutes the entire understanding between the
parties pertaining to the subject matter hereof, and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. There are no warranties, representations or other agreements between
the parties, in connection with the subject matter hereof, except as
specifically set forth herein. No supplement, modification, waiver or
termination of this Agreement shall be binding unless made in writing and
executed by the party thereto to be bound.

 

14.3 Waivers. No term, condition or provision of this Agreement may be waived
except by an express written instrument to such effect signed by the party to
whom the benefit of such term, condition or provision runs. No such waiver of
any term, condition or provision of this Agreement shall be deemed a waiver of
any other term, condition or provision, irrespective of similarity, or shall
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided. No failure or delay on the part of any party in
exercising any right, power or privilege under any term, condition or provision
of this Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.

 

14.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, notwithstanding the
fact that one or more counterparts hereof may be executed outside of the state,
or one or more of the obligations of the parties hereunder are to be performed
outside of the state.

 

14.5 Attorneys’ Fees. In the event that any party to this Agreement shall
commence any suit, action, arbitration or other proceeding to interpret this
Agreement, or determine or enforce any right or obligation created hereby,
including, but not limited to, any action for rescission of this Agreement or
for a determination that this Agreement is void or

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

7



--------------------------------------------------------------------------------

ineffective ab initio, the prevailing party in such action shall recover such
party’s costs and expenses incurred in connection therewith, including
reasonable attorneys’ fees and costs of appeal, if any. Any court, arbitrator or
panel of arbitrators shall, in entering any judgment or making any award in any
such suit, action, arbitration or other proceeding, in addition to any and all
other relief awarded to such prevailing party, include in such judgment or award
such party’s costs and expenses as provided in this Section 14.5.

 

14.6 Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any one of such counterparts shall be sufficient for the purpose of proving the
existence and terms of this Agreement, and no party shall be required to produce
an original or all of such counterparts in making such proof.

 

14.7 Compliance with Laws. Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law, and whenever
there is a conflict between any term, condition or provision of this Agreement
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, the latter shall prevail, but
in such event the term, condition or provision of this Agreement affected shall
be curtailed and limited only to the extent necessary to bring it within the
requirement of the law, provided that such construction is consistent with the
intent of the parties as expressed in this Agreement.

 

14.8 Covenant of Further Assurances. All parties to this Agreement shall, upon
request, perform any and all acts and execute and deliver any and all
certificates, instruments and other documents that may be necessary or
appropriate to carry out any of the terms, conditions and provisions hereof or
to carry out the intent of this Agreement.

 

14.9 Inconsistencies. In the event of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“COMPANY”   “OPTIONEE” ACCENTIA BIOPHARMACEUTICALS, INC.     By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Signature) Its:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Print Name)

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

8



--------------------------------------------------------------------------------

EXHIBIT “A”

 

2005 EQUITY INCENTIVE PLAN

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

9



--------------------------------------------------------------------------------

EXHIBIT “B”

 

EXERCISE NOTICE

 

Accentia Biopharmaceuticals, Inc.

Incentive Stock Option Award Agreement

 

10